  Case 8:19-cv-00190-JVS-DFM Document 35 Filed 10/24/19 Page 1 of 2 Page ID #:277

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-190 JVS (DFMx)                                       Date   October 24, 2019

 Title             Carmen John Perri v. Chivens, Inc. et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Partial Summary
                        Judgment and Request to Decline Supplemental Jurisdiction

       Defendants Chivens, Inc. and L.A. Pacific Plaza LLC (“Defendants”) moved for
partial summary judgment on Plaintiff Carmen John Perri’s (“Perri’s”) claim under the
Americans with Disabilities Act. Mot., Docket No. 28. In addition, Defendants
requested that the Court decline to exercise supplemental jurisdiction over Perri’s state
law claims. Id.

         Perri filed a statement of non-opposition:

         After reviewing the defense submission of declarations and evidence, [Perri] agrees
         that the ADA violations have been remedied and the sole federal remedy has been
         rendered moot. On that basis, [Perri] does not oppose the defense motion as to the
         ADA claim. Additionally, [Perri] does not oppose the defense request that this Court
         decline to exercise supplemental jurisdiction and dismiss the state claims without
         prejudice to refiling in state court.

Docket No. 32.

       The Court may deem a failure to oppose the motion as consent to the granting of
the motion. See Local Rule 7-9 (requiring the filing of an opposition brief or a statement
of non-opposition no later than 21 days before hearing date); Local Rule 7-12 (failure to
file an opposition may be deemed consent to the granting of a motion). Separately, the
Court grants Defendants’ motion on the merits.

         For the foregoing reasons, the Court GRANTS Defendants’ motion for partial
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 8:19-cv-00190-JVS-DFM Document 35 Filed 10/24/19 Page 2 of 2 Page ID #:278

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-190 JVS (DFMx)                                        Date     October 24, 2019

 Title          Carmen John Perri v. Chivens, Inc. et al

summary judgment. The Court finds that oral argument would not be helpful in this
matter, and the October 25, 2019 hearing is vacated. Fed. R. Civ. P. 78; L.R. 7-15.

                 IT IS SO ORDERED.




                                                                                               :      0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                      Page 2 of 2
